*         sbiVe 6f T3rj8fcs - Sis
                                                         en
                                                              :-   ■   ;I

   The
So UA(fer4^ p€naH-y gf-                 perjury               ^S

                          /^r FOR DISCOVERY
                    for d»to^/yore
                           i       recordr In -
                    /     [_(nckr fh

           f qjkz/zoi^              daitvlahoh
                r       (voir Tan    7^^r   TOcr c/O,
           Da



                9/to/



                gond Bo^r
    i       fe/ Bead               2c/(- ?c/?     7/^ Juge.
Did oc4-Jay tKjl affiant c<ov{dACh (\cUm C{tdit~
for ^VkJ        Cerate*
                                                                                                      *         *   *. *   .   s




                                ■i.   '*




                                                                                                                                   * ■■:':*'
                    t       t              • ' ■



                                                                              '-.   ■• i. f
                                                                                         I




                                                                                                          ';




•   '   ■   .   .       S




                                                                                                                                   . * -/v'^. ■ **-             »\n ••■•;'




        ,•"         *v.




                                                                                                               i. ';
                                                   *   \k ;         •   ,*- *-•■''■-. .,i.J* .: •■-




                                                       c.\.   "'•       '-.*■.'
                                                                                                                                      .   '   - -   t:, -:J
                J ' :                 t    .»




                                                                                                                                                    '<>■'■ ..
              LS




            cooer         ^oufir£ecor?Ds




          fhe ObOuc A|9pe((aof in- awdJU i\\qa
              denied hxi/orabU Pardt Q-cui€uJ



                            d


y^j   I             \^s     v—'   \   x—/
            CauseAlo. zoiz£ro5#z

STATf Of TOt/lf        IM




      PViiTrZl3     A*V« zo, 2012      to




or [esmYJwcz- \^ji     abotscetppelfem or
        . 04-13-




              y    ppJiraf/^A of wr,h of
on   <Vrd£r (las

                                apphcctfton >nfo

             z Clerk- of arKj- CQUCi- of-Hv



                          \xf order of the

       ^              g        right-h> free €ok V
 OP        &A
                                Wornu/aqhf-
 US. 925- j??, src4-          792 Lb~ Zci \




•Hu. public
\Uir    acccrr      &     c




                                              CC
                      -•4-


                 /Ht'MO &AA/O0M

                                    On




OF JIA/ ILL ECAC COfijts/cr/OA/
' Q retserro/ {row Cttst&dy cjA/n

Ex Porte $on/£ 7O9


 ennet ^08 £< IM2at           Gib    T~ex
 9j~? // rer^nfencer/ 8y Judge or
Can &e^G&es?eLst Q           fa
ChaFftY) iff- Si/frchoKle ~*?/2 '■



      y      Court-
   /)A paifc</




                                            7
                           CAU'te A/umSEt 20IZ €QS$82
               c M£fiJT    or   ^c'ft"




Tfavo^mi> Q Copy tfrxd'record            ofp




 Oof T^n   Y^rr    K




           I
               I erg* -,
       '■■ ■    P^S
                      /OA/D



         f        faj 4 0           flit


      /s Se.ro,
Of fabzur . Corpus,




   0 He ft f/fcya/ty 'coy) f/n^c/ /-si g




   5) Cai/r f




87tz
                       APf&ALZ




         7B2O53G3799

i   "t
         E'CORRECTIONAL    j
         ^TIONS-Division   1
i   !■